UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31261 AMANASU TECHNO HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Nevada 98-031508 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Park Avenue Center 10th Floor New York, NY 10022 (Address of principal executive offices) (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting copany" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practiable date: 46,706,300 as of May 10, 2013. AMANASU TECHNO HOLDINGS CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2013 TABLE OF CONTENTS Reference Section Name Page PART I Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Default Upon Senior Securities 11 Item 4. Submission Of Matters To A Vote Of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures Signatures 12 PART I ITEM 1. FINANCIAL STATEMENTS The Company's unaudited consolidated financial statements for the three month period ended March 31, 2013 are included with this Form 10-Q. The unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three month period ended March 31, 2013 are not necessarily indicative of the results that can be expected for the year ended December 31, 2013 1 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Cash $ $ Total current assets Other Assets - due from affiliate - Total Assets $ $ LIABILITIES & STOCKHOLDER'S DEFICIT Current Liabilities: Advance $ $ Advances from shareholder and officers Interestdue to shareholder and officers Rent due to officer Accrued expenses Total current liabilities Stockholders' Deficit: Common Stock: authorized 100,000,000 shares of $.001 par value;46,706,300 shares issued and outstanding Additional paid in capital Paid in capital options Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these financial statements. 2 AMANASU TECHNO HOLDINGS CORPORATION (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND DEFICIT ACCUMULATED DURING DEVELOPMENT STAGE Three Month Periods Ended March 31, 2013 and 2012, and For the Period December 1, 1997 (Date of Inception of Development Stage) to March 31,2013 (Unaudited) December 1, 1997 (Date of Inception of Development Stage) to March 31, 2013 Revenue $
